Citation Nr: 1648319	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  12-01 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to a rating in excess of 10 percent for primary insomnia and nightmare disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel






INTRODUCTION
The Veteran served on active duty from September 1980 to September 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2009 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran requested a Central Office hearing before a Veterans' Law Judge but failed to report to his scheduled hearing.  Accordingly, his request for a hearing is considered withdrawn.

The Board decided this claim in March 2015.  In July 2016, the Court of Appeals for Veterans Claims (Court) vacated and remanded the issue listed above.

The issue of the appropriate rating from August 23, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Resolving all doubt in the Veteran's favor, the Veteran's primary insomnia and nightmare disorder was manifested by a showing of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, prior to August 23, 2011.


CONCLUSION OF LAW

The criteria for a 70 percent rating, for primary insomnia and nightmares, are approximated for the period prior to August 23, 2011.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify & Assist

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim.  The Veteran's service treatment records have been obtained, and he was afforded a VA examination in connection with his claims.  This examination is adequate and has fully informed the Board.  There is no indication of any other outstanding VA or Federal records which have not been obtained.

Increased Rating

The Veteran contends that he is entitled to a rating in excess of 10 percent for primary insomnia.  For the following reasons, the Board finds the Veteran is entitled to a rating of 70 percent, prior to August 23, 2011.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran is in receipt of a 10 percent rating for primary insomnia and nightmares pursuant to 38 C.F.R. § 4.130, DC 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.

A 10 percent evaluation is assigned for occupational and social impairment with mild and transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms are controlled by continuous medication.  Under the general rating formula, a 30 percent rating requires a showing of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and an inability to establish and maintain effective relationships.  Id. 

Finally, a total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

The Federal Circuit further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

As such, the Board will consider both the Veteran's specific symptomatology, as well as the occupational and social impairment associated with the rating code to determine whether an increased evaluation is warranted.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

A review of the facts reveals the following:

In May 2009, the Veteran filed a claim for PTSD and sleep apnea, as he had been unable to sleep for the 15 years prior to the claim.

In June 2009, the Veteran explained that, as a result of his sleep apnea, he suffered from excessive daytime sleepiness and morning and night headaches.  That same month, one of the Veteran's former colleagues stated that he believed the Veteran suffered from difficulty falling or staying asleep and nightmares, as a result of his PTSD.

In November 2009, the Veteran underwent a psychiatric examination in South Korea.  At the examination, the Veteran complained of sleeping problems, such as difficulty staying asleep and bad dreams.  In order to fall asleep at night, he had to consume two to three bottles of soju.  The examiner concluded the Veteran suffered from insomnia and bad dreams following his 1997 accident.

In December 2009, the Veteran complained that the individual who administered his psychiatric examination included several inaccuracies in his report and was unable to fully assess the Veteran due to language barriers.  The Veteran requested another psychiatric examination.  Later that month, the RO granted the Veteran a non-compensable rating for a general psychiatric condition, primarily of insomnia and nightmares.

In May 2010, the Veteran submitted to the RO a list of his insomnia medications, which he was forced to take daily in order to treat his insomnia.  The Veteran took one medication for insomnia and one medication for nightmares.  Along with this information, the Veteran submitted medical records demonstrating that his doctor had filled his long-standing prescriptions for insomnia medication in April 2010.

In July 2010, the RO increased the Veteran's non-compensable rating for insomnia to 10 percent, as of April 2010.

A September 2010 psychiatric examination revealed excessive nightmares and sleep disturbances.  Furthermore, the Veteran suffered from loss of appetite, loss of interest, interpersonal problems, sleep disturbances, and nightmares.  The Veteran's thinking was coherent and logical, and he did not suffer from delusional thoughts or suspicions.  Lastly, the Veteran's cognition and memory were not impaired, and he was not deemed to be at risk for suicide.

The examiner determined the Veteran was insufficiently able to deal with stressful events and lacked sufficient capacity to experience and express his feelings, which limited his abilities to interact with others in familiar social situations.  Because of this, the Veteran was anxious, irritable, depressive, and helpless.  The Veteran felt unable to manage daily responsibilities at work or at home.  The examiner believed that the internalized effect of such experiences meant he suffered somatic equivalents and was unable to establish and maintain meaningful relationships with others, unable to feel connected to people, and felt deprived of emotional support.

In November 2010, the Veteran requested an increase in his insomnia and nightmare disorder.  The Veteran believed his increase should be effective February 2, 2010, as that was the date he first started taking medications.

In July 2011, a psychiatric examination revealed the Veteran suffered from a depressed mood; loss of appetite and interest; interpersonal problems; sleep disturbances; nightmares; anxiety symptoms; and an inability to control his anger.  The examiner determined the Veteran suffered from major impairment in school, family relations, judgment, mood, and social interactions with others.

In August 2011, the Veteran asked for an increase in his rating for insomnia and nightmares from 10 to 30 percent due to a decrease in his work efficiency and intermittent periods of inability to perform occupational tasks.

The evidence paints a picture of a Veteran struggling with insomnia, nightmares, social interactions, and difficulty navigating the home and work worlds.  The Veteran suffered occasionally from depressed mood and anxiety, as well as a loss of interest in appetite and other activities.  Due to these symptoms, the Veteran suffered from occupational and social impairment with occasional decreases in work efficiency.

The Board finds that the lay and medical evidence more nearly approximates mental health symptoms productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  See 38 C.F.R. § 4.130.

The Veteran's biggest complaints and symptoms were insomnia and nightmares, which affected his abilities to get through the day.  The examiners specifically determined that the Veteran's thinking was clear and logical. However, the symptoms of record include irritability; insomnia with nightmares; sweating; significant anxiety; excessive worries; depressed mood; loss of appetite; helplessness; poor concentration; memory loss; inability to control anger since 1997; difficulty establishing and maintaining meaningful relationships; isolation from co-workers and family; feelings of being disconnected, detached, and estranged from people; and markedly diminished interest in social activities.  Moreover, the July 2011 examination report noted that the Veteran suffered from major impairment in school, family relations, judgment, mood and social interactions.  

Thus, the criteria for a 70 percent evaluation have been approximated.  However, a 100 percent rating is not warranted because the Veteran did not demonstrate total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When considered in its totality, the lay and medical evidence demonstrates that the Veteran suffers from mental health symptoms warranting a 70 percent rating, with deficiencies in most areas.

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describes the Veteran's disability levels and symptomatology pertaining to his insomnia and nightmares.  The evidence shows symptoms such as sleep impairment and nightmares, which are all contemplated by the rating criteria.  In additional, occupational impairment is explicitly considered in this rating criteria.  Thus, there is nothing exceptional or unusual about the Veteran's disability picture.  Accordingly, the Veteran's70 percent rating under DC 9411 contemplates his symptomatology and disability level.  38 C.F.R. § 4.130, DC 9411.  Moreover, the record does not show that the Veteran has required frequent hospitalizations for his insomnia.  There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment, such as marked interference, with employment over and above that which is already contemplated in the assigned schedular rating.  Therefore, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology, for the Veteran's PTSD for the entire period of appeal.  

Lastly, the Board notes that, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b)  is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

Entitlement to a 70 percent rating for primary insomnia and nightmares is granted, prior to August 23, 2011.


REMAND

The Veteran contends that he is entitled to a separate, higher rating for his primary insomnia from August 23, 2011.  For the following reasons, the Board finds that a remand is warranted to obtain additional medical evidence.

On August 23, 2011, the RO granted the Veteran's claim for service connection for post-traumatic stress disorder (PTSD).  In so doing, the RO combined the Veteran's claim for primary insomnia and nightmares into his rating for PTSD, rating the Veteran's PTSD and insomnia as 50 percent disabling, due to the Veteran's overlapping symptomatology.

In July 2016, the Court found that the issue of the primary insomnia and nightmare disorder from August 23, 2011 to the present was before the Board.  In determining the Veteran's appropriate disability rating for primary insomnia from August 23, 2011, the Board must separate the Veteran's psychiatric symptomatology in order to avoid pyramiding.  The evidence of record, however, does not provide enough evidence for the Board to determine which of the Veteran's symptoms are due to his primary insomnia, as contrasted with his PTSD.  Accordingly, a medical examination is warranted so that the medical examiner can differentiate the Veteran's psychiatric symptoms.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an examination in which the examiner assess the nature and severity of the Veteran's primary insomnia and nightmares.  The examiner is asked to particularly comment on the Veteran's insomnia symptoms and differentiate between his PTSD symptoms and primary insomnia symptoms and effects, if possible, from August 23, 2011 forward.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


